    4:20-cv-03015-JMG-MDN Doc # 42 Filed: 11/20/20 Page 1 of 2 - Page ID # 92


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

MICHAEL J. SULLIVAN, and
CATHLEEN SULLIVAN,
                                                                                      4:20CV3015
                            Plaintiffs,
                                                                               AMENDED
         vs.                                                            CASE PROGRESSION ORDER

JESUS GARZA,

                            Defendant.

       This matter is before the Court on the parties’ Joint Text Email Motion for Extension of
the Deadlines in the Case Progression Order (Filing No. 41). After review of the parties’ motion,
the Court finds good cause to grant the requested extensions. Accordingly,

         IT IS ORDERED that the case progression order is amended as follows:

               1)    The status conference scheduled for December 14, 2020, is cancelled.

               2)    The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                     the Federal Rules of Civil Procedure is March 22, 2021. Motions to compel
                     written discovery under Rules 33, 34, 36 and 45 must be filed by April 5, 2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               3)    The deadlines for identifying expert witnesses expected to testify at the trial,
                     (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   April 30, 2021
                            For the defendant:                    May 28, 2021
                            Plaintiffs’ rebuttal:                 June 11, 2021

               4)    The deadlines for completing expert disclosures1 for all experts expected to
                     testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   May 28, 2021
                            For the defendant:                    June 25, 2021
                            Plaintiffs’ rebuttal:                 July 9, 2021

1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
4:20-cv-03015-JMG-MDN Doc # 42 Filed: 11/20/20 Page 2 of 2 - Page ID # 93




      5)   The deposition deadline, including but not limited to depositions for oral
           testimony only under Rule 45, is August 9, 2021.

                 The maximum number of depositions that may be taken by the plaintiffs
                 as a group and the defendants as a group is seven (7).

      6)   The status conference scheduled for April 9, 2020 is cancelled. The trial and
           pretrial conference will not be set at this time. A planning conference to discuss
           case progression, dispositive motions, the parties’ interest in settlement, and the
           trial and pretrial conference settings will be held with the undersigned
           magistrate judge on August 9, 2021, at 10:00 a.m. by telephone. Counsel shall
           use the conferencing instructions assigned to this case to participate in the
           conference.

      7)   The deadline for filing motions to dismiss and motions for summary judgment
           is September 10, 2021.

      8)   The deadline for filing motions to exclude testimony on Daubert and related
           grounds is September 10, 2021.

      9)   The parties shall comply with all other stipulations and agreements recited in
           their Rule 26(f) planning report that are not inconsistent with this order.

      10) All requests for changes of deadlines or settings established herein shall be
          directed to the undersigned magistrate judge. Such requests will not be
          considered absent a showing of due diligence in the timely progression of this
          case and the recent development of circumstances, unanticipated prior to the
          filing of the motion, which require that additional time be allowed.


   Dated this 20th day of November, 2020.
                                               BY THE COURT:

                                               s/Michael D. Nelson
                                               United States Magistrate Judge
